Case: 20-11039       Document: 00515881739            Page: 1      Date Filed: 06/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                  June 1, 2021
                                     No. 20-11039
                                                                                Lyle W. Cayce
                                  Conference Calendar                                Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Abel Segundo Cardenas,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:19-CR-373-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Abel Segundo Cardenas has
   moved to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
   (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Segundo
   Cardenas has not filed a response. We have reviewed counsel’s brief and the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-11039     Document: 00515881739          Page: 2   Date Filed: 06/01/2021




                                   No. 20-11039


   relevant portions of the record. We concur with counsel’s assessment that
   the appeal presents no nonfrivolous issue for appellate review. Accordingly,
   the motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                        2